Citation Nr: 1720647	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-00 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana.

`
THE ISSUES

1.  Entitlement to service connection for basal cell skin cancer as a result of exposure to herbicides.

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD).

4.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).

In a December 2009 rating decision, the RO in Muskogee, Oklahoma denied entitlement to a TDIU.  

In a November 2010 rating decision, the RO granted service connection for CAD with atherosclerotic heart disease and assigned a 10 percent rating evaluation, effective July 23, 2009.  

In June 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

This appeal was previously before the Board in October 2012 and April 2014, at which time it was remanded for further evidentiary development.

In a March 2015 rating decision, the RO, located in St. Paul, Minnesota, denied service connection for residuals of a neck injury.  

The appeal has since been transferred to the jurisdiction of RO in New Orleans, Louisiana.  In a June 2015 rating decision, the RO, among other things, continued to deny service connection for residuals of a neck injury.  

In a November 2015 rating decision, the RO denied entitlement to service connection for basal cell skin cancer and an increased rating for bilateral hearing loss. 

During the course of the appeal, in May 2014, James R. Lineman withdrew himself as the Veteran's representative.  Subsequently, in May 2016, the Veteran submitted a VA Form 21-22 appointing The American Legion as his representative.  

The issue of entitlement to service connection for basal cell skin cancer, and increased rating for hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appellate period prior to March 7, 2016, the Veteran's CAD manifested as the use of medication on a continuous basis but was not productive of a workload of greater than 5 metabolic equivalent (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope nor as there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

2.  For the appellate period from March 7, 2016, the Veteran's CAD has not been shown to be manifested by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

3.  For the entire appeal period, the Veteran has no worse than Level III hearing in the right ear and Level II hearing in the, left ear.
CONCLUSIONS OF LAW

1.   The criteria for an initial rating in excess of 10 percent for CAD prior to March 7, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, 7005 (2016).

2.  The criteria for an initial rating of 60 percent for CAD beginning on March 7, 2016 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, 7005 (2016).

3.  The criteria for a rating in excess of 10 percent for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the question for consideration is entitlement to a higher initial rating following an award of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (addressing staged ratings for increased rating claims).

A. CAD

The Veteran's CAD has been evaluated pursuant to 38 C.F.R. § 4.104, DC 7005.  This diagnostic code evaluates arteriosclerotic heart disease (coronary artery disease), and provides a 10 percent rating when a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating requires a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction (LVEF) of 30 percent to 50 percent.  A 100 percent rating requires chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

Considering the pertinent evidence of record, the Board finds that a rating of 10 percent for the appeal period prior to March 7, 2016 is proper.  The medical evidence of record includes treatment records from Dr. Paszkowiak dated in April 2009 with a diagnosis of CAD that the Veteran treated with aspirin.

Treatment records from Ellis Clinic dated in April 2009, included congestive heart failure among a list of multiple diagnoses without any other information or diagnostic testing.  

A decision from the Social Security Administration dated in June 2009 identified CAD as one of the disabilities on which to grant disability benefits.

On July 2010 QTC contract examination, the Veteran reported a history of experiencing angina, shortness of breath, and fatigue.  He denied dizziness and syncope attacks.  The symptoms described occurred intermittently, as often as three times per week, with each occurrence lasting five minutes.  The number of attacks within the past year was 100.  During flare-ups, he must stop all activities and rest. He reported no congestive heart failure (CHF).  He had no history of rheumatic heart disease.  He stated that he did not have a history of heart attacks.  He had surgery for his heart condition, including cardiac catheterization procedure in 2008.  He did not have heart valve replacement, cardiac pacemaker implant, coronary bypass, cardiac transplant, angioplasty and automatic implantable cardioverter-defibrillator.  

On physical examination, the size of the heart was normal, which was determined by auscultation of apical pulse.  The heart examination revealed normal S1 and S2.  There were no heaves or thrills or murmurs or gallops.  An examination of the heart did not reveal any evidence of CHF, cardiomegaly or cor pulmonale.  An electrocardiogram (EKG or ECG) was within normal limits.  A chest x-ray showed mild osteoarthritis including the thoracic spine and shoulders, and minimal atherosclerotic calcification at the aortic arch (which was later clarified as atherosclerotic heart disease).  There was no cardiomegaly, congestion, or pleural effusion.  There was no inflammatory infiltrate or consolidate.   The examiner added that the effect of the condition on the Veteran's daily activities was severe.  

An accompanying July 2010 treadmill stress test showed a workload of 7.1 METs with shortness of breath and lightheadedness.  Medications were described as fish oil capsule, Crestor 20 mg tablet, Chantix, aspirin, and centrum.  

In October 2012, the Board remanded the issue to afford the Veteran with a new VA examination to assess the current severity of his CAD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On February 2013 VA heart conditions DBQ, the Veteran was diagnosed with CAD with decreased ejection fraction that was an accepted medical definition of ischemic heart disease.  He did not require continuous medication to control his heart condition.  He never had MI, CHF, cardiac arrhythmia, heart valve conditions, infectious heart conditions, pericardial adhesions, procedures, or hospitalizations related to his service-connected heart disability.  On physical examination, there was a systolic murmur.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  A September 2008 coronary artery angiogram showed small coronary arteries that were moderately diseases.  The arteries were too small in size for intervention.  A September 2008 chest x-ray was normal.  An August 2008 exercise stress test showed an abnormal ejection fraction of 55 percent.  The METs level was 10.4.  An echocardiogram dated in 2013 revealed a LVEF of 55 percent.  The wall motion and thickness were normal.  The examiner indicated that the Veteran's heart condition impacted his ability to work in that he became more easily fatigued.  

In April 2014, the Board determined that since the Veteran was not provided with a new stress test during the February 2013 VA examination to evaluate the current level of severity of his CAD, a new VA examination was necessary.  

On March 2016 Heart Conditions DBQ, the Veteran was diagnosed with CAD.  The Veteran reported that he took acetylsalicylic acid (ASA) prophylactically as well as Crestor and fish oil capsules for hyperlipidemia.  His heart condition required continuous medication for control.  He did not require trinitroglycerin or nitrates.  He reported infrequent chest pain that lasted a few seconds and did not require medical intervention.  He denied MI, CHF, procedures, percutaneous coronary intervention or surgery for the ischemic heart disease/CAD condition.  He could walk up about 1-2 flights of stairs but would become dyspneic because of his chronic obstructive pulmonary disease.   He reported that he stayed active by walking his dogs about 300 yards twice a day and doing house work.  There also was no arrhythmia, heart valve conditions, infectious heart conditions, pericardial, adhesions, or hospitalizations.  There was no evidence of cardiac hypertrophy or dilation.  

Diagnostic testing in March 2016 revealed a normal EKG and a chest x-ray showed unrelated COPD changes, otherwise normal cardio-mediastinal silhouette size.  A March 2016 echocardiogram included a LVEF of 60-65 percent.  The wall motion was normal.  The wall thickness was described as abnormal due to a technically difficult study with suboptimal views.  A subsequent myocardial perfusion rest and stress (lexiscan/sestamibi) test included a regadenoson rest/stress technetium cardiolite study that was abnormal; the left chamber size was mildly dilated; there was no evidence of ventricular scar or ischemia; LVEF of 49 percent with no significant wall motion abnormality; and a METS level of 1.0.  An interview-based METS test dated on March 7, 2016, showed symptoms of dyspnea and a METs level of greater than 3 but less than 5.  This METs level has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).   The examiner noted that the limitation in METs level was due to multiple medical conditions including the heart condition(s) and it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The examiner explained that VA performed a chemical stress ECG [lexiscan] to completion as the test was not terminated early.  This test was chosen because of the Veteran's comorbid lung and back condition.  However, the lexiscan stress ECG will automatically give a METs level of 1 because the Veteran does not exercise, but rather undergoes a chemically induced increase in cardiac workload.  The examiner added that since the percentage of decrease in METs level caused by the comorbid back and COPD conditions cannot be determined without speculation, the LVEF percentage was more than likely a better estimation of METs level than the interview based METs test or the lexiscan cardiolite stress ECG.  The examiner added that the echocardiogram, rather than cardiolite stress test, was a better indicator of LVEF percentage and size.  Therefore, the LVEF percentage of the echocardiogram should be utilized in determining METs, especially since there was no ischemia noted during the stress and perfusion studies.

The examiner noted that the Veteran's heart condition impacted his ability to work, in that work restrictions may include avoidance of prolonged exertion and heavy lifting and carrying.  Allowance to attend medical appointments or procedures would need to be accommodated.  There would be mild effects on exercise.  

For the period prior to March 7, 2016, the record shows that the Veteran required the use of the medication on a continuous basis for his CAD.  The record does not establish that there was a workload of greater than 5 METs but not greater than 7 METs or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A rating in excess of 10 percent for this period is therefore not warranted.

For the period beginning on March 7, 2016, the Veteran's CAD most closely approximated a 60 percent rating.  The Veteran's LVEF was reported as 49 percent on a lexiscan cardiolite stress ECG dated in March 2016, which is consistent with the criteria for a 60 percent disability rating.   Although the March 2016 VA examiner indicated that the Veteran's METs level was not solely due to his heart condition and it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Also, an interview-based METS test dated on March 7, 2016, showed symptoms of dyspnea and a METs level of greater than 3 but less than 5, which is consistent with the criteria for a 60 percent disability rating.    

Although the examiner stated that the percentage of decrease in METs level caused by the comorbid back and COPD conditions could not be determined without speculation, and indicated that the LVEF percentage was a better measurement to determine the Veteran's current cardiac function than the interview based METs test or the lexiscan cardiolite stress ECG, the examiner did not suggest that the interview based METs levels of greater than 3 but less than 5 were inadequate.  The Board notes that the Veteran was assigned a METs level of 1 during the chemical stress ECG [lexiscan]; however, the examiner suggested that the lexiscan stress ECG was an inadequate measure because it automatically assigns a METs level of 1 as the Veteran does not exercise, but rather undergoes a chemically induced increase in cardiac workload.  Additionally, although the examiner added that the echocardiogram, rather than cardiolite stress test, was a better indicator of LVEF percentage and size, the examiner did not suggest that his finding that the Veteran had a LVEF of 49 percent on a lexiscan cardiolite stress ECG was inadequate.  

A review of the evidence of record shows that a higher, 100 percent, disability rating is not warranted.  As there is no evidence of chronic congestive heart failure, a work-load of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, a disability rating in excess of 60 percent for CAD is not warranted for the appeal period from March 7, 2016.  Thus, a higher 100 percent rating is not warranted for the period from March 7, 2016.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

B. Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability for bilateral service-connected hearing, loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The Board must also consider the guidance provided in the pertinent regulations for cases which involve exceptional patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, Table VIa, Table VII and § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

VA treatment records included an audiogram in June 2015, which revealed puretone threshold results, for each ear, in decibels (dB) as:


HERTZ




1000
2000
3000
4000
RIGHT
55
60
55
60
LEFT
45
55
50
50

The puretone threshold averages were 57.5 dB and 50 dB for the right and the left ears, respectively.  Moreover, the speech recognition, performed with the Maryland CNC word list, was 88 percent in each ear.  Based on the foregoing findings, the Board finds that neither ear showed an exceptional pattern of hearing loss; therefore, Table VI should be used for both ears.   

Based on the foregoing findings, the Board finds that neither ear showed an exceptional pattern of hearing loss; therefore, Table VI should be used for both ears.  Applying the results of the June 2015 audiogram to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating in excess of 10 percent.  Regarding the Veteran's right ear, the examination report reflects an average puretone threshold of 57.5 dB and 88 percent speech discrimination, showing his hearing loss to be Level III impairment under 38 C.F.R. § 4.85, Table VI.  The examination report shows that his left ear manifests average puretone threshold of 50 dB and 88 percent speech discrimination, which results in Level II impairment under Table VI.  These levels of impairment, in turn, correlate to a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

VA audiology progress notes dated in July 2015 reflects that the Veteran underwent a hearing aid evaluation for his flat moderate-severe sensorineural hearing loss, bilaterally.  The Veteran reported that he had difficulty with understanding speech while on the telephone.  Subsequent records dated in August and October 2015 shows that the Veteran was fitted with and educated about hearing aids. 

A September 2015 VA hearing loss and tinnitus disability benefits questionnaire (DBQ) shows the following puretone threshold results for each ear, in dB:



HERTZ




1000
2000
3000
4000
RIGHT
40
45
50
60
LEFT
40
55
50
50

The puretone threshold averages were 48.75dB and 50 dB for the right and the left ears, respectively.  Moreover, the speech recognition, performed with the Maryland CNC word list, was 88 percent in each ear.  Based on the foregoing findings, the Board finds that neither ear showed an exceptional pattern of hearing loss; therefore, Table VI should be used for both ears.   The examiner indicated that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  

Applying the results of the September 2015 VA examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating excess of 10 percent.  Regarding the Veteran's right ear, the examination report reflects an average puretone threshold of 48.75 dB and 88 percent speech discrimination, showing his hearing loss to be Level II impairment under 38 C.F.R. § 4.85, Table VI.  The examination report shows that his left ear manifests average puretone threshold of 50 dB and 88 percent speech discrimination, which results in Level II impairment under Table VI.  These levels of impairment, in turn, correlate to a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

In a July 2016 VA Form 646, Statement of Accredited Representation in Appealed Case, the representative reported that the Veteran now has to wear hearing aids in his ears at all times.  He also asserts that his hearing is getting progressively worse with time. 

The Board notes that the evaluation for hearing loss disability by VA is based on controlled audiological testing and is derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  In the Veteran's case, during the pendency of the appeal, the degree of bilateral hearing loss shown by audiological examination failed to meet the criteria for the next higher disability rating, which is 20 percent, or anything higher, because the mechanical application of the numeric designation of each evaluation resulted in a noncompensable rating..

To the extent  that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty with understanding speech while on the telephone and that his hearing is becoming progressively worse with time, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board also notes the Veteran's reports of the difficulty he has in understanding speech, particularly on the telephone and that he has to wear hearing aids at all times.  Nonetheless, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a rating higher than 10 percent are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

In sum, the evidence of record does not show that the Veteran met the criteria for a rating in excess of 10 percent for his bilateral hearing loss at any time during the pendency of the appeal.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and thus, the claim must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Prior to March 7, 2016, an initial disability rating in excess of 10 percent for CAD, is denied.

From March 7, 2016, an initial disability rating of 60 percent, but no higher, for CAD, is granted.

A rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that his skin cancer is due to exposure to Agent Orange.  The service treatment records reflect that the Veteran had service in Vietnam. Consequently, he is presumed to have been exposed to Agent Orange.

In November 2015, the RO denied the claim by finding that the Veteran's basal cell skin cancer was not manifested in service or within one year from service.  It also found that presumptive service connection was not warranted because skin cancer is not listed among the disabilities presumptively related to Agent Orange exposure.  The Court of Appeals for Veterans Claims has stated, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection." Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  Consequently, the fact that a disease is not on the list of presumptive diseases does not disqualify a medical professional from nonetheless linking the disease to Agent Orange. 

In this regard, a medical opinion should be obtained in order to determine if the Veteran's skin cancer is related to the herbicide agent exposure. 

The Board recognizes that presumptive service connection is not warranted. However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309 (e), but also must determine whether his disability is the result of active service.

The Veteran claims that he injured his neck in October 1968 at the same time he injured his back and neck when he fell off of a wall during a training exercise.  See March 2015 VA Form 21-4138, Statement in Support of Claim.  

In a March 2004 statement, the Veteran reported that during boot camp and advanced training he injured his neck.  He claimed that his neck problem began on active duty between October 1968 to February 1970 and beyond, which has now been diagnosed as arthritis and a pinched nerve.  

The Veteran's service treatment records including a June 1971 separation report of medical examination, includes a clinical evaluation of the spine, other musculoskeletal that was normal.  

On review of the record, the evidence suggests that the Veteran's current neck disability may be related to his lumbar spine disability.  Post service treatment records include treatment records dated in September 2008 from Lail Chiropractic Center with such diagnoses as lumbar, sacroiliac, thoracic, and cervical segmental dysfunction.  The Veteran has since been service-connected for degenerative joint disease of the lumbar spine.  He has not been provided proper notice under VCAA describing the evidentiary requirements for service connection for residuals of a neck injury on a secondary basis.

The Board finds that there are medical questions presented regarding the Veteran's claim for residuals of a neck injury that are not currently adequately addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 (c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to treatment for his basal cell carcinoma and any current neck disability that have not been obtained, including treatment records from Dr. J. Baillie and Dr. J.J. Jucas as well as from Overton Brooks Medical Center.  See March 2015 correspondence indicating that the completed VA Form 21-4142 had expired and September 2015 statement referring to treatment by Dr. J.J. Jucas and the Overton Brooks Medical Center.  

Finally, the Board notes that the outcome of the Veteran's service connection claims could impact the claim for TDIU.  As such, the matter is inextricably intertwined with those issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Furthermore, VA's policy is to award TDIU in all cases in which service-connected disabilities preclude gainful employment, regardless of the percentages awarded. 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Provide a notice letter informing the Veteran of the evidentiary requirements for substantiating his claims for service connection for residuals of a neck injury on a secondary basis.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to treatment for his basal cell skin cancer and any current neck disability.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, including treatment records from Dr. J. Baillie and Dr. J.J. Jucas as well as from Overton Brooks Medical Center make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  After the completion of foregoing, schedule the Veteran for an appropriate examination(s) of his current neck disabilities.  All indicated tests and studies should be conducted.  The electronic records and a copy of this REMAND must be made available for the examiner for review. 

(a) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current neck disability had its onset in active service, or is otherwise related to service.  In addressing this question, the examiner should discuss the Veteran's complaints of injuring his neck at the same time as his back during boot camp and or training exercises. 

(b) In the alternative, if a relationship is not found between the Veteran's service and a current neck disability, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such service-connected degenerative joint disease (claimed as back sprain/strain) caused the Veteran's current neck disability.

(c) In the alternative, if a relationship is not found between the Veteran's service and a current neck disability and his such service-connected degenerative joint disease (claimed as back sprain/strain) did not cause any current neck disability, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current neck disability was aggravated beyond the normal course of the condition by his service-connected lumbar spine disability.

The examiner should provide the supporting rationale for any opinion expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.

4.  Once the development requested above is complete to the extent possible, schedule the Veteran for a VA examination with an appropriate examiner of his claimed skin condition, to include basal cell carcinoma.  The Veteran should be given appropriate notice of the scheduled examination and documentation of this should be place in the claims file.  The claims file must be made available to the examiner in connection with the examination.  The examiner should then provide the following:

Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's skin disorder, to include basal cell carcinoma, is related to service, to include the verified in-service exposure to herbicide agents (Agent Orange).

The examiner should be aware that the absence of the Veteran's disability on the list of disabilities subject to presumptive service connection is not dispositive evidence weighing against the claim.  As such, it should not be used as the sole basis in support of a negative nexus opinion.

The examiner is asked to provide a complete rationale for all opinions expressed.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


